IN THE SUPREME COURT OF        PENNSYLVANIA
                                       MIDDLE DISTRICT


 IN RE:APPLICATION OF JOSH SHAPIRO,                    No. 138 MM 2020
 ATTORNEY GENERAL OF THE
 COMMONWEALTH OF PENNSYLVANIA,
 REQUESTING AN ORDER DIRECTING
 THAT A SUCCESSOR MULTICOUNTY
 INVESTIGATING GRAND JURY HAVING
 STATEWIDE JURISDICTION BE
 CONVENED

                                            ORDER


       AND NOW, this     8th   day of September, 2020, upon consideration of the Application

of Josh Shapiro, Attorney General of the Commonwealth of Pennsylvania, and                      it

appearing to the Court that the granting of the Application is appropriate under the

Investigating Grand Jury Act, 42 Pa.C.S. §§ 4541 et seq.,        it is   hereby ORDERED as

follows:

       1.     The   Attorney      General's Application    requesting     that    an   additional

multicounty investigating grand jury having statewide jurisdiction               ("Forty-Seventh

Statewide Investigating Grand Jury") be convened is hereby GRANTED.

       2.     The Honorable Lillian H. Ransom, First Judicial District, Philadelphia

County, Pennsylvania, is hereby designated as Supervising Judge of the Forty -Seventh

Statewide Investigating Grand Jury. All applications and motions relating to the work of

the Forty -Seventh Statewide Investigating Grand Jury-including motions for disclosure

of grand jury transcripts and evidence-shall be presented to the Supervising Judge.

With respect to investigations, presentments, reports, and all other proper activities of the

Forty -Seventh Statewide Investigating Grand Jury, Judge Ransom, as Supervising

Judge, shall have jurisdiction over all counties throughout the Commonwealth of
 Pennsylvania. Judge Ransom may temporarily designate another jurist who has been

 appointed by this Court as the Supervising Judge of   a   multicounty investigating grand jury

having statewide jurisdiction to serve as Acting Supervising Judge of the Forty-Seventh

Statewide Investigating Grand Jury when Judge Ransom is absent or otherwise

unavailable.

        3.     Montgomery County is designated as the location for the Forty -Seventh

Statewide Investigating Grand Jury proceedings.

       4.      The Court Administrator of Pennsylvania is directed to draw six counties at

random from the Eastern District of Pennsylvania pursuant to the provisions of Rule

241(A)(1) and 241(C)(2) of the Pennsylvania Rules of Criminal Procedure, and these six

counties, plus Montgomery, shall together supply jurors for the Forty-Seventh Statewide

Investigating Grand Jury.

       5.      The Court Administrator of Pennsylvania is directed to obtain the names

and addresses of persons residing in the aforesaid counties who are eligible by law to

serve as grand jurors pursuant to the provisions of Rule 241(A)(2) of the Pennsylvania

Rules of Criminal Procedure.

       6.      The total of such names of prospective jurors to be collected shall be two

hundred, of which fifty shall be selected at random and summoned by the Court

Administrator of Pennsylvania to Montgomery County.            The Supervising Judge shall

impanel the Forty -Seventh Statewide Investigating Grand Jury from this panel of fifty

prospective jurors.    If it becomes necessary, additional prospective jurors shall be

summoned by the Supervising Judge from among the remaining one hundred fifty

prospective jurors.




                                   [138 MM 2020] - 2
        7.         The Forty -Seventh Statewide Investigating Grand Jury will remain in

session for not more than eighteen months following the date that       it is   impaneled by the

Supervising Judge.

        8.         The Attorney General of the Commonwealth of Pennsylvania, or his

designee     in   charge of the Forty -Seventh Statewide Investigating Grand Jury, may apply,

if necessary, to the Supervising Judge for an extension of the term of the Forty -Seventh

Statewide Investigating Grand Jury for an additional period of up to six months,        if,   at the

end of its original term, the Investigating Grand Jury determines by majority vote that it

has not completed its business. The Forty -Seventh Statewide Investigating Grand Jury's

term, including any extension thereof, shall not exceed twenty-four months from the date

it was originally impaneled by the Supervising Judge.

       9.         The Supervising Judge shall maintain control of transcripts and evidence,

as provided by Rule 229 of the Pennsylvania Rules of Criminal Procedure.                       The

Supervising Judge shall determine the manner and location with respect to storage of

transcripts. The Supervising Judge shall control disclosure of matters occurring before

the Forty -Seventh Statewide Investigating Grand Jury, as provided by 42 Pa.C.S.        §     4549.

       10. The Supervising Judge shall have the same duties and powers relating to

maintaining grand jury secrecy with respect to each expired multicounty investigating

grand jury having statewide jurisdiction that had convened in Montgomery County or any

other county identified in Rule 241(C)(2).




                                                         honia-6-
                                                      OMAS G. SAYLO
                                                    Chief Justice of Pennsylvania




                                       [138 MM 2020]   - 3